DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 in the reply filed on 8/9/2021 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the HX tubes" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 only recites a HX tube (singular) and does not recite a plurality of HX tubes. For the purposes of examination, claim 3 is given the broadest reasonable interpretation such that “the HX tubes” is interpreted as the HX tube. 
at least in substantial part” in claim 3 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 4 and 9 are dependent on claim 3 and are thus also indefinite for the same reasons. 
Claim 7 recites the limitation "the first HX tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 only recites a HX tube (singular) and does not recite a plurality of HX tubes. For the purposes of examination, claim 7 is given the broadest reasonable interpretation such that “the first HX tube” is interpreted as the HX tube.
Claim 8 recites the limitation “the other sides of the mandrel” in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the HX tubes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 only recites a HX tube (singular) and does not recite a plurality of HX tubes. For the purposes of examination, claim 9 is given the broadest reasonable interpretation such that “the HX tubes” is interpreted as the HX tube. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jahedi et al. (US 2011/0223053), as cited in the IDS dated 5/19/2020, hereinafter “Jahedi.”

Regarding claim 6, Jahedi teaches that the mandrel was machined on the external surface to produce a spline shaped mandrel having ten gear shaped teeth around the circumference and each tooth measured 3 mm wide and 3 mm deep or alternatively, the spline tooth depth and width can be varied according to the amount of heat transfer required ([0069]), which reads on at least a portion of the mandrel having a polygonal cross-sectional geometry, as taken in a section plan orthogonal to a longitudinal axis of the mandrel. Jahedi further teaches that the heat exchanger pipe is formed by cold spraying onto the surface of the mandrel ([0069]) and shows that the spline geometry is transferred to the heat exchanger pipes (Fig. 2), which reads on the polygonal cross-sectional geometry transferred to at least a portion of the elongated tube body spray-deposited onto the outer surface of the mandrel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahedi (US 2011/0223053).
Regarding claim 7, Jahedi anticipates the subject matter recited in claim 1, as discussed above. Jahedi teaches that operating parameters, such has temperature, pressure, stand off, powder feed rate, and relative movement of the support member and the cold spraying nozzle, for the cold spraying process may be manipulated in order to achieve a pipe that has desirable characteristics ([0025]). Jahedi further teaches that one such characteristic of the pipe is wall thickness and teaches that its method does not generally impose limitations on the wall thickness produced ([0032], [0041]). Jahedi also teaches that the pipe properties may vary along the length of the pipe if desired ([0015]). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to manipulate operating parameters of the cold spraying process of Jahedi in order to vary the wall thickness along the length of the pipe, such as an increasing wall thickness when moving toward a terminal end portion of the pipe, as instantly claimed. Note changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV). Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahedi (US 2011/0223053) as applied to claim 1 above, and further in view of Raybould et al (US 2006/016620), hereinafter “Raybould,” as evidenced by Cheney et al. (US 4,687,510), hereinafter “Cheney.”
SPRAY_MAX maintained below TCRITICAL to preserve, at least in substantial part, a non-equilibrium state of the NEA feedstock powder through the cold spray process, as required by claims 2-3.
However, in the same field of endeavor of cold spraying to produce a structure ([0032]), Raybould discloses a method comprising obtaining a Non-Equilibrium Alloy (NEA) feedstock powder composed of an alloy matrix and throughout which a first minority constituent is dispersed, the first minority constituent precipitating from the alloy matrix when the NEA feedstock powder is exposed to temperatures exceeding a critical temperature threshold (TCRITICAL) for a predetermined time period (i.e. an amorphous alloy formed via rapid solidification, see paragraphs 14-16, 20-21); utilizing an Additive Manufacturing (AM) cold spray process (paragraph 17) to fabricate a near-net article from the NEA feedstock powder (e.g. paragraph 32); and further processing the near-net article to yield a finished article (Id.); wherein the near-net article is exposed to a maximum temperature (TSPRAY_MAX) during the cold spray process (e.g. 100°C, paragraph 18); and wherein TSPRAY_MAX is maintained below TCRITICAL to preserve, at least in substantial part, a non-equilibrium state of the NEA feedstock powder through the cold spray process (e.g. paragraph 26). Raybould teaches that its method yields improved performance with respect to oxidation resistance and corrosion resistance ([0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the amorphous aluminum alloy powder and cold spray process of Raybould in the process of Jahedi in order to yield a pipe with improved oxidation resistance and corrosion resistance, as Jahedi also desires corrosion resistance ([0017]).
CRITICAL) for a predetermined time period”, are presumed inherent to such an alloy.
Furthermore, note that the limitation “comprises an alloy matrix throughout which a first minority constituent is dispersed, the first minority constituent precipitating from the alloy matrix when the NEA feedstock powder is exposed to temperatures exceeding a critical temperature threshold (TCRITICAL) for a predetermined time period” is a conditional statement (similar to an if-then statement, e.g., if the NEA feedstock powder is exposed to temperatures exceeding a critical temperature threshold (TCRITICAL) for a predetermined time period, then the precipitation would result) and does not positively limit the NEA feed stock powder according to claims 2-3. In other words, the contingent limitation recited does not positively require NEA feedstock powder to have the precipitation as claimed. See MPEP 2111.04. 
Regarding claim 8, Jahedi modified by Raybould teaches that the relative movement of the support member (e.g., mandrel) and the cold spraying nozzle may be adjusted as necessary to achieve a pipe with desirable characteristics (density, surface finish, etc.) (Jahedi, [0025]). Jahedi modified by Raybould further teaches wherein the cold spraying nozzle may be synchronized to move along the pipe as it is being formed, and the mandrel may be rotated at a high speed for cold spraying deposition until the desired pipe length and wall thickness are achieved (Jahedi, (Fig. 1, [0041]). This reads on “rotating the mandrel in a first direction by a predetermined angular displacement to position a first side of the mandrel with respect to a nozzle of a cold spray apparatus utilized to deposit the elongated tube body; 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahedi (US 2011/0223053) in view of Raybould (US 2006/016620), as applied to claims 2-3 above, and further in view of Hrdlichka et al. (US 2015/0369372), hereinafter “Hrdlichka.”
Regarding claim 5, Jahedi modified by Raybould teaches an AlFeVSi powder alloy (Raybould, [0021]), but the specific composition is not disclosed. However, Hrdlichka et al. teaches an AlFeVSi NEA feedstock powder to contain, by weight percent: between 85 and 90 aluminum; between 8 and 10 percent iron; between 1 and 3 percent silicon; and between 1 and 2 percent vanadium (e.g. AA8009, paragraphs 40 and 46). It would have been obvious to one of ordinary skill to have selected such a composition since it generally has mechanical properties comparable to aluminum alloys in many applications, and high temperature mechanical strength degradation properties comparable to titanium alloys, thereby providing a low-density material with mechanical degradation properties comparable to titanium alloys (Id.).
As to claim 4, Jahedi modified by Raybould and Hrdlichka teach an NEA feedstock powder having the same composition, as discussed above regarding claim 5. As Jahedi modified by Raybould and Hrdlichka teaches the same composition, and TCRITICAL and melt point are both material properties, one of ordinary skill in the art would expect the NEA feedstock powder of Jahedi modified by Raybould and Hrdlichka to also have a TCRITICAL which is less than a melt point of the NEA feedstock powder and greater than 300 degrees Celsius. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahedi (US 2011/0223053) in view of Raybould (US 2006/016620) and Hrdlichka(US 2015/0369372) as applied to claim 4 above, and further in view of DeBiccari et al. (US 2006/0134320), hereinafter “DeBiccari.”
Jahedi modified by Raybould and Hrdlichka does not explicitly teach wherein after utilizing the cold spray process, heat treating the HX tubes utilizing an annealing process having a maximum anneal temperature (TANNEAL_MAX) less than TCRITICAL. However, DeBiccari discloses subjecting an article to a post-spray annealing process at 100-500°F (38-260°C) following an AM cold spray process in order to impart the desired ductility to the cold sprayed aluminum material ([0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to anneal the pipe of Jahedi modified by Raybould and Hrdlichka after cold spraying at 100-500°F (38-260°C) in order to impart the desired ductility to the cold sprayed aluminum material (Id.). Note that as discussed above regarding claim 4, the NEA feedstock powder of Jahedi modified by Raybould and Hrdlichka is expected to have a TCRITICAL of greater than 300 degrees Celsius. The annealing temperature of Jahedi modified by Raybould, Hrdlichka, and DeBiccari is 100-500°F (38-260°C) which is less than 300°C. Furthermore, in light of the fact that the the process of Jahedi modified by Raybould and Hrdlichka is intended to maintain an amorphous structure during the cold spraying and in the final product, as discussed above regarding claims 2-3, it would have been logical for one of ordinary skill in the art to have also maintained the annealing process below TCRITICAL toward the same goal.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Jahedi (US 2011/0223053) teaches a method for producing a pipe for a heat exchanger (i.e., heat exchanger tube having an elongated tube body) ([0013]), the method comprising cold spraying particles onto a suitable support member, such as a mandrel, thereby producing a pipe, and separating the pipe from the support member ([0002], [0005]-[0009]).
However, Jahedi fails to teach or fairly suggest wherein the removing the HX tube from the mandrel further comprises providing the mandrel with a sacrificial release layer, the mandrel including a solvent-receiving flow channel and the sacrificial release layer including a plug portion that blocks an outlet of the solvent-receiving flow channel; and introducing an etchant into the solvent-receiving flow channel to dissolve the plug portion and a remainder of the sacrificial release layer. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claim 10 is distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY M LIANG/Primary Examiner, Art Unit 1734